DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application, which discloses and claims only subject matter disclosed in prior Application No.13/227404, filed September 7, 2011, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Note.  Application 16/832907 was filed as a “Continuation” case to application 13/227404.  In addition, Species II-Figure 4 was elected in application 13/227404.  However, Species III-Figure 5 was elected in new application 16/832907 that is a different species (i.e. independent and distinct) and hence the status of application 16/832907 should be filed as a “Divisional” case to 13/227404. 

Election/Restrictions
Applicant’s election without traverse of Species III-Figure 5 in the reply filed on January 8, 2021 is acknowledged.




Terminal Disclaimer
The terminal disclaimer filed on June 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 9,184,028 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 3-4, 6-9, and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paterson et al. (U.S. 2008/0178805) in view of Fukuchi (U.S. 2007/0062645), Dhindsa et al. (U.S. 2008/0149596), and Koshimizu (U.S. 6,214,162). 
.

Paterson et al. fail to teach a channel that exhausts gas peripherally out of the top chamber to an interior cavity.
Referring to Figure 4 and paragraph [0224], Fukuchi teach a wafer processing apparatus wherein a channel 406a that exhausts gas peripherally out of the top chamber to an interior cavity for the purpose of precisely control a radical flux over a broad range in radical treatment 
Paterson et al. fail to teach a pressure throttle ring disposed in the channel for controlling an amount of the gas exhausted peripherally out of the top chamber.
Referring to Figure 2 and 3A and paragraphs [0019]-[0024] teach a wafer processing apparatus a pressure throttle ring 206 is disposed in the channel for controlling an amount of the gas exhausted peripherally out of the chamber.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the channel in the top chamber of Paterson et al. in view of Fukuchi with a pressure throttle ring disposed in the channel as taught by Dhindsa et al. since it is conventionally used for controlling an amount of the gas exhausted peripherally out of a chamber.
Paterson et al. in view of Fukuchi and Dhindsa et al. is silent on a pulse controller operable to set a second voltage, a second frequency, an ON-period duration, and an OFF-period duration for a pulsed RF signal generated by a second RF power source coupled through a first match circuit to a bottom electrode in the bottom chamber.
Referring to Figures 1, 2, 4 and column 6, lines 46-54, column 7, lines 32-59, Koshimizu teaches a pulse controller 154 operable to set voltage, frequency, an ON-period duration, and an OFF- period duration for a pulsed RF signal generated by a second RF power source coupled to a bottom electrode in the bottom chamber in order to control etching shape, selectivity and 
The resulting apparatus of Paterson et al. in view of Fukuchi, Dhindsa et al., and Koshimizu would yield a continuous wave (CW) controller operable to set a first voltage and a first frequency for a first radio frequency (RF) power source coupled to a top electrode in the top chamber, the first RF power source configured to provide a continuous RF power during operation of the chamber; a pulse controller operable to set a second voltage, a second frequency, an ON-period duration, and an OFF-period duration for a pulsed RF signal generated by a second RF power source coupled through a first match circuit to a bottom electrode in the bottom chamber; a system controller configured to set parameters for the top chamber and parameters for the bottom chamber to regulate the flow of species from the top chamber to the bottom chamber through the plate during the ON-period and during the OFF-period.
With respect to claim 3, the wafer processing apparatus of Paterson et al. in view of Fukuchi, Dhindsa et al., and Koshimizu further includes wherein the parameters for the top chamber include the first voltage and the first frequency for the first RF power source (par.[0024]-Paterson et al.), wherein the parameters for the bottom chamber include the second voltage, the second frequency, the ON-period duration, and the OFF-period duration for the pulsed RF signal (par.[0024]-Paterson et al., column 6, lines 46-54, column 7, lines 32-59-Koshimizu).

With respect to claim 6, the wafer processing apparatus of Paterson et al. in view of Fukuchi, Dhindsa et al., and Koshimizu further includes wherein the ON-period duration is different than the OFF-period duration (col.7, lines 37-58-Koshimizu).
With respect to claim 7, the wafer processing apparatus of Paterson et al. in view of Fukuchi, Dhindsa et al., and Koshimizu further includes wherein the ON-period duration is equal to the OFF-period duration (col.7, lines 37-58-Koshimizu).
With respect to claim 8, the wafer processing apparatus of Paterson et al. in view of Fukuchi and Dhindsa et al. further includes wherein the first frequency of the first RF power source has a value between 27 MHz and 100 MHz (par.[0021]-Paterson et al.).
With respect to claim 9, the wafer processing apparatus of Paterson et al. in view of Fukuchi and Dhindsa et al. further includes wherein the second frequency of the second RF power source has a value between 0.4 MHz and 25 MHz (par.[0022]-Paterson et al.).
With respect to claim 12, the wafer processing apparatus of Paterson et al. in view of Fukuchi and Dhindsa et al. further includes wherein the interior cavity 210 surrounds the top and bottom chambers (Fig. 2-Dhindsa et al.).
5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paterson et al. (U.S. 2008/0178805) in view of Fukuchi (U.S. 2007/0062645), Dhindsa et al. (U.S. 2008/0149596), and Koshimizu (U.S. 6,214,162) as applied to claims 1, 3-4, 6-9, and 12 above, and further in view of Ishizuka et al. (U.S. 5,476,182).
The teachings of Paterson et al. in view of Fukuchi, Dhindsa et al., and Koshimizu have been discussed above.
Paterson et al. in view of Fukuchi, Dhindsa et al., and Koshimizu is silent on wherein the top chamber is operable to have a first pressure between 20 mTorr and 60 mTorr during processing, wherein the bottom chamber is operable to have a second pressure between 10 mTorr and 19 mTorr during processing.
Referring to column 6, line 67-column 7, line 14, Ishikawa et al. teach further wherein the top chamber is operable to have a first pressure between 20 mTorr and 60 mTorr during processing, and wherein the bottom chamber is operable to have a second pressure between 10 mTorr and 19 mTorr during processing in order to achieve the desired processing results.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to operate the pressure of the top and bottom chambers of Paterson et al. in view of Fukuchi, Dhindsa et al., and Koshimizu such that wherein the top chamber is operable to have a first pressure between 20 mTorr and 60 mTorr during processing, and wherein the bottom chamber is operable to have a second pressure between 10 mTorr and 19 mTorr as taught by Ishikawa et al. in order to achieve the desired processing results.  
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paterson et al. (U.S. 2008/0178805) in view of Fukuchi (U.S. 2007/0062645), Dhindsa et al. (U.S.  as applied to claims 1, 3-4, 6-9, and 12 above, and further in view of Hanawa et al. (7,695,590).
The teachings of Paterson et al. in view of Fukuchi, Dhindsa et al., and Koshimizu have been discussed above.
Paterson et al. in view of Fukuchi, Dhindsa et al., and Koshimizu fail to teach wherein the first voltage of the first RF power source has a value between 100 V and 600 V.
Referring to column 14, lines 6-9 Hanawa et al. teach a voltage of the first RF power source has a value between 100 V and 600 V in order to generate plasma.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention for the first voltage of the first power source of Paterson et al. in view of Fukuchi, Dhindsa et al., and Koshimizu to operate between 100 V and 600 V as taught by Hanawa et al in order to generate plasma.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paterson et al. (U.S. 2008/0178805) in view of Fukuchi (U.S. 2007/0062645), Dhindsa et al. (U.S. 2008/0149596), and Koshimizu (U.S. 6,214,162) as applied to claims 1, 3-4, 6-9, and 12 above, and further in view of Chen et al. (U.S. 2004/0025791).
The teachings of Paterson et al. in view of Fukuchi, Dhindsa et al., and Koshimizu  have been discussed above.
Paterson et al. in view of Fukuchi, Dhindsa et al., and Koshimizu fail to teach wherein a second voltage of the second RF power source has a value between 1000 V and 6000 V.
Referring to claim 10, Chen et al. teach that it is conventionally known in the art to apply a voltage of the second RF power source has a value between 1000 V and 6000 V to generate a bias.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the .
Response to Arguments
Applicant's arguments filed June 3, 2021 have been fully considered but they are not persuasive. 
          The first art rejection was withdrawn due to both the instant application and 102(e)/103(a) reference Dhindsa et al. (2012/0031559) being owned and assigned by Lam Research Corporation.  Additionally, the double patenting rejection was overcome by the terminal disclaimer.

Note.  The Second rejection was maintained because the commonly owned Dhindsa et al. reference (U.S. 2012/00031559) was not applied in the second rejection and hence applicant’s arguments are moot. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716